bes

r

y.7 Case 1:19-cv-03722-DDD-STV Document 27-5 Filed 07/08/20 USDC Colorado Page 1 of 2
we *~  * Case 1:19-cv-03722-STV Document 7-4 Filed 02/07/20 USDC Colorado Page 1 of 1

i US. Department of Justice SLED PROCESS RECEIPT AND RETURN
{* United States Marshals Service U.5.-DISTRICT COURT — See “Instructions for Service of Process by U.S. Marshal"

    

 

 

 

 

 

"PLAINTIFF * ~ - - 7 COURT CASE NUMBER
Jehrone D. Falls 2020 JUL-8 PM 3:37 19-cv-03722-STV
DEFENDANT , TYPE OF PROCESS
; JEFFREY P.COLWELL
City of Aurora etal CLERK s/C
NAME OF INDIVIDUAL, COMPANY, coRPORnoe ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Jeremy McElroy "apy ___.DEP. CLK

 

AT - ADDRESS (Street or'RFD, Apartment No., Citv, State and ZIP Code)
15151 E. Alameda Pkwy aurora, .CO 80012 ,
_ SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
—Jehrone D. Falls served with this Form 285 4
Number of parties to be

 

*

 

 

 

 

 

Sh ith Mint at

9995 East Harvard Avenue served in this case 8
P #R277 ° Check for service
Denver, CO 80231 onU.SA .
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Aaaresses
All Telephone Numbers, and Estimated Times Available for Service): .

PERSONAL SERVICE ‘

 

 

 

 

 

ok,

 

Signature of Attorney other Originator requesting service on behalf of: {X] PLAINTIFF TELEPHONE NUMBER DATE
+ §/ RK. Sams, Deputy Clerk (1) DEFENDANT 303-844-3433 02/07/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
1 acknowledge receipt for the total. | Total Process | District of | District to Signature of Authorized USMS Deputy or Clerk - Daté
number of process indicated Origin. Serve ,
rere Bissinomeg | 1 | Btd jo Bis i 319/20

 

 

 

 

 

Ther reby certify and return th LET ave personally served FT have legal evidence of service eT have executed as 5 shown i in "Remarks", the process described on the
individual, company, corporatfon, etc , at the address showrt above on the on the individual, company, corporation, etc. shown at the address inserted below

 

7] Thereby certify and return that [ am unable to locate the ‘individual, company, corporation, etc. named above (See remarks below)

"Wh and ttle of individual served (fnot shown above) Date Time Cy
Maney Hedger... 2eprly Liby Mtlarneg _\610:20 | 7330

“Addr ess (C ete only di Met, nt than shown above) “Signature of US, Marshal or Deputy

 

 

ik

 

 

Service Fee , | Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U S. Marshal* or
‘ * | aricliding endeavors) (Amount of Refund*)

 

 

 

 

 

 

 

REMARKS

rs

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE. Rev. 11/18

.

 
dial tana

y

 

Case 1:19-cv-03722-DDD-STV Document 27-5 Filed 07/08/20-- USDC Colorado Page 2 of 2
\ ea y ?

AO 440 (Rev 06/12) Summons 1n a Crvil Action (Page 2)

Civil Action No. 19-cv-03722-STV

art

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

1

was received by me on (date) 2 - (() ~ 2 /, ) .

This summons for (name of individual and title, if any)”. * Fe Top ph FE Lr
a 7 Lhe 7

CI personally served the summons on the individual at (place)

 

ON (date) . ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

“on (date) , and mailed a copy. to the individual's last known address; or

 

4 served the summons on (name of individual) Wu Hes / lon Lael . who is
designated by law to accept service of process on behalf of (ndme of organication

 

on (date) fs ~/0- LL) ; ; or

 

.

(J ‘I returned the summons unexecuted because

 

O Other ¢specify;-

My fees are $ for travel and $ for services, for a total of $ . 0.00

I declare under penalty of perjury that this information is true. . *

me Le 2 ID BE

Servers signature

: J Gal Otto j2usHe

Printed name and title

9 90 GAT ovirer Co CORAM |

Server's address

Additional information regarding attempted service, etc:

J
